MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00110-CV

                           JAMES WILLIAMS, Appellant

                                          V.
                           PATRICK CUBA, SR., Appellee

   Appeal from the 333rd District Court of Harris County. (Tr. Ct. No. 2013-31241).


TO THE 333RD DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 19th day of May 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:


                     Appellant, James Williams, has neither established
             indigence nor paid, or made arrangements to pay, all the
             required fees. After being notified that this appeal was
             subject to dismissal, appellant did not adequately respond. It
             is therefore CONSIDERED, ADJUDGED, and ORDERED
             that the appeal be dismissed.

                    The Court orders that the appellant, James Williams,
             pay all appellate costs.

                    The Court orders that this decision be certified below
             for observance.
                Judgment rendered May 19, 2015.

                Per curiam opinion delivered by panel consisting of Justices
                Keyes, Huddle, and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




July 31, 2015
Date                                                CHRISTOPHER A. PRINE
                                                    CLERK OF THE COURT